
	
		I
		111th CONGRESS
		1st Session
		H. R. 4161
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2009
			Ms. Slaughter (for
			 herself, Mrs. Capps,
			 Mr. Ellison,
			 Mr. Hinchey,
			 Ms. McCollum,
			 Ms. Schakowsky,
			 Ms. Woolsey,
			 Mr. Grijalva,
			 Mr. McGovern,
			 Mr. George Miller of California,
			 Mr. Israel,
			 Mr. Doggett, and
			 Mr. Stark) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Public Health Service Act to authorize the
		  National Institute of Environmental Health Sciences to develop
		  multidisciplinary research centers regarding women’s health and disease
		  prevention, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Women’s Environmental Health and
			 Disease Prevention Act of 2009.
		2.National
			 Institute of Environmental Health Sciences; awards for development and
			 operation of multidisciplinary research Centers regarding women’s environmental
			 health and disease preventionSubpart 12 of part C of title IV of the
			 Public Health Service Act (42 U.S.C.
			 285l et seq.) is amended by adding at the end the following:
			
				463C.Multidisciplinary
				research Centers regarding women’s environmental health and disease
				prevention
					(a)In
				generalThe Director of the Institute shall make grants to public
				or nonprofit private entities for the development and operation of at least 1
				and not more than 6 centers whose purpose is conducting multidisciplinary
				research on environmental factors that may be related to the development of
				women’s health conditions (as defined in section 486). The Director of the
				Institute shall carry out this section in consultation with the Director of the
				Office of Research on Women’s Health and with the advisory council for the
				Institute.
					(b)Research,
				training, and information and education
						(1)In
				generalEach center under subsection (a) shall, with respect to
				the purpose described in such subsection—
							(A)conduct basic or
				clinical research;
							(B)develop protocols for training physicians,
				scientists, nurses, and other health and allied health professionals;
							(C)conduct training programs in accordance
				with such protocols; and
							(D)disseminate
				information to such professionals and the public.
							(2)Emphasis on
				prevention activitiesIn carrying out the activities described in
				paragraph (1), each center under subsection (a) shall emphasize activities that
				are directed toward preventing the development in women of the diseases and
				conditions involved.
						(3)Stipends for
				training of health professionalsA center under subsection (a)
				may use funds under such subsection to provide stipends for health and allied
				health professionals enrolled in programs described in paragraph (1)(C).
						(c)Collaboration
				with communityEach center under subsection (a) shall establish
				and maintain ongoing collaborations with community organizations in the
				geographic area served by the center, including those that represent women or
				children with disorders that appear to stem from environmental factors.
					(d)Coordination of
				centers; reportsThe Director of the Institute shall, as
				appropriate, provide for the coordination of information among centers under
				subsection (a) and ensure regular communication between such centers.
					(e)Structure of
				centerEach center assisted under subsection (a) may use the
				facilities of a single institution, or be formed from a consortium of
				cooperating institutions, meeting such requirements as may be prescribed by the
				Director of the Institute.
					(f)Duration of
				supportSupport of a center under subsection (a) may be for a
				period not exceeding 5 years. Such period may be extended for 1 or more
				additional periods not exceeding 5 years if the operations of such center have
				been reviewed by an appropriate technical and scientific peer review group
				established by the Director of the Institute and if such group has recommended
				to the Director that such period should be extended.
					(g)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for
				fiscal years 2010 through
				2014.
					.
		3.Committee hearing
			 on implementation
			(a)In
			 generalThe Committee on
			 Energy and Commerce of the House of Representatives shall hold a hearing on the
			 implementation by the Director of the National Institute of Environmental
			 Health Sciences of section 463C of the Public Health Service Act, as added by
			 section 2 of this Act.
			(b)Exercise of
			 rulemaking authoritySubsection (a)—
				(1)is enacted as an
			 exercise of the rulemaking power of the House of Representatives and, as
			 such—
					(A)shall be
			 considered as part of the rules of the House; and
					(B)shall supersede
			 any other rule of the House only to the extent that rule is inconsistent
			 therewith; and
					(2)is enacted with
			 full recognition of the constitutional right of the House to change such rules
			 (so far as relating to the procedure in the House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of the
			 House.
				
